STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                                May 7, 2015
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
RONALD RUCKMAN,                                                               OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 13-0461 (BOR Appeal No. 2047705)
                   (Claim No. 2012006889)


AMERICAN ELECTRIC POWER COMPANY, INC.,
Employer Below, Respondent


                             MEMORANDUM DECISION
        Petitioner Ronald Ruckman, by M. Jane Glauser, his attorney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review. American Electric Power Company,
Inc., by Henry C. Bowen, its attorney, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated April 5, 2013, in which
the Board reversed a September 24, 2012, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges reversed the claims administrator’s October 21, 2011,
decision denying the claim. The Office of Judges held the claim compensable for left knee
effusion and internal derangement. The Court has carefully reviewed the records, written
arguments, and appendices contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Mr. Ruckman worked as a turbine mechanic at an electrical power plant owned by the
employer, American Electric Power Company, Inc. Mr. Ruckman allegedly injured himself on
August 21, 2011, as he was walking up a series of stairs and his left knee popped and
hyperextended. He did not trip or fall. Mr. Ruckman stated that he took a forty five minute break
after the injury because of the pain. However, he did complete his shift that day. On August 24,
2011, Mr. Ruckman reported to Wheeling Hospital for an evaluation of his knee. According to
                                                1
the x-rays, there was an old healed fracture of the proximal left tibia with fixation screws and a
pin in place. Mr. Ruckman had a fairly severe motorcycle accident in 1992 that required this
procedure. Based upon this x-ray and physical examination, C. Clark Milton, D.O., Mr.
Ruckman’s treating physician, diagnosed him with left knee effusion and internal derangement.
He also requested an MRI. The MRI revealed tricompartmental osteoarthritis, particularly on the
patellar posterior surface as well as the tibial plateau. Dr. Milton also noted that there appeared to
be debris within the joint. Dr. Milton opined that the menisci may also have complex tears, both
medially and laterally. Dr. Milton then advised Mr. Ruckman to see an orthopedic physician. Dr.
Milton also advised Mr. Ruckman that it was unclear whether his knee problems were work-
related or the result of a natural process of degenerative changes. Dr. Milton found that
degenerative changes are present to some degree, and noted that the radiologist believed that the
meniscal tears apparent on the MRI were secondary to Mr. Ruckman’s tricompartmental
osteoarthritis. Mr. Ruckman filed a workers’ compensation claim on August 29, 2011, which
was denied by the claims administrator on October 21, 2011. The claims administrator stated that
Mr. Ruckman failed to prove his injury was received in the course of and as a result of his
employment. Mr. Ruckman protested. On November 22, 2011, Mr. Ruckman reported to Paul
Schwiger, M.D., an orthopedist at Center for Orthopedics at Wheeling Hospital, for evaluation.
Dr. Schwiger’s assessment was degenerative joint disease of the left knee. He noted that Mr.
Ruckman had functioned well for nineteen years, but Dr. Schwiger felt that he was approaching
the end-game-limit and the ultimate option was going to be a knee replacement. Arthroscopic
debridement would not be of much benefit. On December 7, 2011, notes from Elijah Hothem,
M.D., of the Center for Orthopedics at Wheeling Hospital, the same office as Dr. Schwiger, were
made available. Dr. Hothem stated that Mr. Ruckman had slipped and hyperextended his knee on
the date of injury. The assessment was degenerative joint disease of the left knee.

        The Office of Judges examined Mr. Ruckman’s deposition as well as the medical records
from Dr. Milton’s office and determined that he suffered an injury in the course of and as a result
of his employment with American Electric Power Company. The Office of Judges noted that the
Mr. Ruckman stated that he was walking up a series of stairs made of metal grating when at the
top step his left foot heel caught the last stair and twisted, which precipitated the hyperextension
of his knee. The Office of Judges determined that the act of walking on metal grating was not
normally done in the course of everyday life. The Office of Judges also indicated that the
symptoms he suffered from this incident could not be attributed to his 1992 motorcycle accident,
because his knee was asymptomatic until the August 21, 2011, injury. Accordingly the Office of
Judges reversed the claims administrator’s decision to reject the claim. American Electric Power
Company protested this decision.

        The Board of Review agreed that the injury occurred in the course of Mr. Ruckman’s
employment, but it found that the injury was not a result of his employment. The Board of
Review noted that simply because something happens while Mr. Ruckman is at work does not
mean it was the result of the employment. It further noted the preponderance of the evidence
establishes that Mr. Ruckman was just walking up steps and his knee extended further than it
should. The Board of Review noted that both Drs. Schwiger and Hothem diagnosed
tricompartmental osteoarthritis and degenerative changes in Mr. Ruckman’s left knee. It further
noted that neither physician diagnosed him with left knee effusion or internal derangement. The
                                                  2
Board of Review also found that Dr. Milton’s report showed clear evidence of degenerative
changes. The Board of Review concluded that Mr. Ruckman failed to demonstrate that his injury
was a result of his employment.

        We agree with the conclusion of the Board of Review. Mr. Ruckman has not
demonstrated that he suffered an injury in the course of and resulting from his employment as
required by West Virginia Code § 23-4-1(a) (2008). It is undisputed that the injury occurred in
the course of Mr. Ruckman’s employment with American Electric Power Company. However,
the record establishes that Mr. Ruckman was simply walking up a flight of stairs to go back to
work when his knee extended further than it should. This injury could have happened in any non-
occupational setting. Dr. Milton is the only physician who opines that Mr. Ruckman’s injury was
related to his employment. However, Dr. Milton admitted in his report that he could not be
certain that the claim would be compensable. Dr. Milton also referenced the radiology report
attached to Mr. Ruckman’s MRI that concluded his meniscal tears were the result of his
degenerative joint disease. There is no report that conclusively opines that Mr. Ruckman’s
injuries were a result of his work. Mr. Ruckman has failed to meet his burden of proving his
injury was the result of his employment.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: May 7, 2015

CONCURRED IN BY:
Chief Justice Margaret L. Workman
Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Allen H. Loughry II

DISSENTING:
Justice Menis E. Ketchum




                                                3